Citation Nr: 1516926	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  07-30 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for voiding dysfunction, to include as a
manifestation of qualifying chronic disability under 38 C.F.R. § 3.317, or as
secondary to service-connected non-Hodgkin's lymphoma.

2.  Entitlement to service connection for erectile dysfunction, to include as a
manifestation of qualifying chronic disability under 38 C.F.R. § 3.317, or as
secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December
1978 to September 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision in which the RO (Agency of Original Jurisdiction (AOJ)), inter alia, denied claims of entitlement to service connection for voiding dysfunction and erectile dysfunction, to include as secondary to service-connected non-Hodgkin's lymphoma, including as a qualifying chronic disability under 38 C.F.R. § 3.3 17.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

In November 2010, the Veteran failed to appear at a hearing scheduled before a
Decision Review Officer of the AOJ.

In December 2011, the Board remanded the claims to the Appeals Management
Center (AMC) in Washington, DC (a component of the AOJ) for additional
development.  After completing the requested development, the AOJ continued to
deny the claims (as reflected in a September 2012 supplemental SOC (SSOC)) and
returned the matter to the Board for further consideration.  

In March 2013, the Board denied claims of entitlement to service connection for
voiding dysfunction and erectile dysfunction, to include as secondary to service-connected non-Hodgkin's lymphoma, including as a qualifying chronic disability under 38 C.F.R. § 3.317. 

The Veteran appealed the Board's March 2013 decision to the United States Court
of Appeals for Veterans Claims (Court).  By Order dated in October 2013, the Court
granted a Joint Motion for Remand (Joint Motion) filed by representative for the
appellant and the VA Secretary, vacating the Board's decision and remanding these
matters to the Board for further proceedings consistent with the Joint Motion.

In August 2014, the Board remanded the claims for further development to include sending the Veteran a letter to identify treatment and furnish a release of the records, to obtain VA treatment records, and to review the treatment records for pertinent evidence that materially affects the previous medical opinion from January 2012 and if found request an addendum opinion. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The competent and probative evidence does not establish that voiding dysfunction is caused by or aggravated by active service or any service-connected disability.

2.  The competent and probative evidence does not establish that erectile dysfunction is caused by or aggravated by active service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for voiding dysfunction have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107(West 2014); 38 C.F.R. 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2014).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2014); 38CF.R. 3.102, 3.303, 3.307, 3.309, 3.3.10, 3.317 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in February 2006 April 2006, and October 2014, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in December 2011, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), and any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).
Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  

The regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen.  The prior regulation addressed whether a service-connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Voiding Dysfunction

The Veteran has asserted that his current voiding dysfunction is related to chemotherapy he underwent in connection with treatment for service-connected non-Hodgkin's lymphoma, or in the alternative a manifestation of a chronic disability under 38 C.F.R. § 3.317, as a result of his service in the Persian Gulf.  

The service treatment records (STR's) are silent for complaints of, treatment for or a diagnosis of a voiding dysfunction while the Veteran was in active service.  The August 1992 separation examination report shows the genitourinary system was normal.  On the accompanying medical history the Veteran specifically denied having or having had frequent or painful urination.

Post-service treatment records reflect that the first notation of urinary complaints was in September 2004, when the Veteran reported post-void dribbling, frequency, and nocturia.  He also reported that he used a pad for post-void leaking.  The Veteran had a cystoscopy that showed a normal prostate but bladder neck hypertrophy.  A November 2, 2004 urology note reflects that the Veteran was again seen for complaints of trouble voiding.  The treating physician, Dr. K. T. assessed bladder neck prostate, and planned a transurethral incision of the prostate (TUIP).  A November 18, 2004, treatment note showed a pre-op diagnosis of bladder neck obstruction/dysfunction and the procedure to be performed was a TUIP.  In February 2005, the Veteran was seen status post TUIP and reported that he was voiding okay but still had some dribbling and nocturia.  

A January 2012 VA examination report reflects that the Veteran has a voiding dysfunction, and that the etiology of the voiding dysfunction is bladder neck hypertrophy.  The examiner opined that it is less likely than not that the Veteran's voiding dysfunction is proximately due to or the result of the Veteran's service-connected Hodgkin's lymphoma or chemotherapy that he received for the lymphoma.  The rationale provided was that the Veteran's voiding complaints started long after his treatment for lymphoma, and that the voiding complaints have been attributed to bladder neck hypertrophy.  The examiner also noted that there has been no diagnosis of lymphoma of the prostate which could lead to obstructive symptoms.  The examiner went on to note that the Veteran's lymphoma has been in remission for many years and the Veteran has been discharged by his oncologist.

In a February 2013 correspondence from the Veteran's representative, an assertion was raised that the Veteran's voiding dysfunction is a result of service in the Persian Gulf.  As reflected in the January 2012 VA examination report, and the post-service treatment records, the Veteran's voiding dysfunction has been attributed to a known diagnosis of bladder neck hypertrophy, for which he underwent a TUIP.  The diagnosis renders the special provisions of 38 C.F.R. § 3.317 inapplicable as to an undiagnosed illness.  Additionally, the Veteran's voiding dysfunction is not a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, nor is it an infectious disease subject to presumptive service connection identified in column A of 38 C.F.R. § 3.317(d)(2).

The Board has also considered the Veteran's contentions regarding his voiding dysfunction being related to the chemotherapy treatment for his service-connected Hodgkin's lymphoma.  The Veteran is competent to report his symptoms, however other than his lay assertions, there is no evidence to support his claim for service connection for voiding dysfunction under any theory of entitlement.  There is no evidence of record that attributes the Veteran's voiding dysfunction to his service-connected Hodgkin's lymphoma or his chemotherapy treatment.  The opinion of the January 2012 VA examiner has been accorded significant probative value as the examiner did an extensive review of the claims file, and provided an opinion and rationale based on objective findings and sound reasoning that is supported by the medical evidence.  Accordingly, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for voiding dysfunction.  As the preponderance of the evidence is against the issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Erectile Dysfunction

The Veteran has asserted that his current erectile dysfunction is either secondary to his service-connected non Hodgkin's lymphoma, a manifestation of a chronic disability under 38 C.F.R. § 3.317, as a result of his service in the Persian Gulf, or in the alternative, a result of a transurethral incision of the prostate (TUIP) in 2004.  

The service treatment records (STR's) are silent for complaints of, treatment for or a diagnosis of erectile dysfunction while the Veteran was in active service.  The August 1992 separation examination report shows the genitourinary system was normal.  

Post-service treatment records reflect that the first notation of erectile dysfunction complaints was in February 2005.  A urology note reflects that the Veteran was seen status post TUIP and he was most concerned with erectile dysfunction and stated that he was not getting an erection.  The Veteran reported that erectile dysfunction had been a problem for months before the TUIP.  It was also noted that the Veteran stated that he understood that smoking can contribute to erectile dysfunction and that he was trying to quit.  A May 2005 treatment note reflects that the Veteran reported for and completed Erectile Dysfunction (ED) Patient Education.  At the conclusion of the ED Class the Veteran requested that his Primary Care Provider give consideration to request for the following: prescription for Viagra (Sildenafil).  A June 2005 urology note shows that the Veteran reported that his erectile dysfunction was better with Viagra and that he was still trying to quit smoking.  

A January 2012 VA examination report shows that the Veteran has a current diagnosis of erectile dysfunction.  He reported that he first noticed symptoms of erectile dysfunction in the early 2000's and that it got worse after the TUIP procedure in 2004.  On physical examination, the Veteran's penis, testes, epididymis, and prostate were all normal.  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction was proximately due to or the result of the Veteran's service-connected Hodgkin's lymphoma.  After an extensive review of the records, the examiner provided a rationale that it was very unlikely that the Veteran's erectile dysfunction was a complication of his lymphoma or chemotherapy in 1998, as it started long after his 1998 chemotherapy treatment for lymphoma.  The examiner went on to note that the Veteran had been in remission for several years by the time his erectile dysfunction symptoms began.  The examiner also opined that it was less likely than not that the Veteran's erectile dysfunction was caused by the 2004 TUIP procedure the Veteran had to treat his voiding dysfunction.  The rationale provided was that the Veteran's erectile dysfunction predated the TUIP procedure.  The examiner stated that the causes of erectile dysfunction are multiple and complicated, and that in most cases there is no clear cut cause found.  The examiner went on to state that the fact that he had erectile dysfunction before the TUIP surgery, and that the procedure was not an extensive procedure, make it very unlikely that it was the cause of the Veteran's erectile dysfunction.

As for the Veteran's claim that his erectile dysfunction is related to a manifestation of a chronic disability under 38 C.F.R. § 3.317, as a result of his service in the Persian Gulf, the diagnosis renders the special provisions of 38 C.F.R. § 3.317 inapplicable as to an undiagnosed illness.  Additionally, the Veteran's erectile dysfunction is not a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or an infectious disease subject to presumptive service connection identified in column A of 38 C.F.R. § 3.317(d)(2).  Therefore, service connection for erectile dysfunction is not warranted under 38 C.F.R. § 3.317.

The Board has considered the Veteran's contentions regarding his erectile dysfunction being related to the TUIP surgery for his voiding dysfunction.  However, as the Veteran is not entitled to service connection for a voiding dysfunction, it follows that he is also not entitled to service connection for erectile dysfunction due to the TUIP surgery necessary to treat the voiding dysfunction.  Furthermore, the Veteran has reported that he had symptoms of erectile dysfunction in the months prior to the TUIP surgery.  The Veteran is competent to report his symptoms, however other than his lay assertions, there is no evidence to support his claim for service connection for erectile dysfunction under any theory of entitlement.  There is also no evidence of record that attributes the Veteran's erectile dysfunction to his service-connected Hodgkin's lymphoma or his chemotherapy treatment.  The opinion of the January 2012 VA examiner has been accorded significant probative value as the examiner did an extensive review of the claims file, and provided an opinion and rationale based on objective findings and sound reasoning that is supported by the medical evidence.  Accordingly, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for erectile dysfunction.  As the preponderance of the evidence is against the issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 










ORDER

Service connection for voiding dysfunction is denied.

Service connection for erectile dysfunction is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


